DETAILED ACTION
The amendment submitted on February 25, 2021 has been entered.  Claims 1-10, 11-12, and 21-24 are pending in the application.  Claims 1-10 and 24 are withdrawn.  Claims 11-12 and 21-23 are rejected for the reasons set forth below, although they would be allowable if an approvable terminal disclaimer were to be submitted.  No claim is allowed, although the appli-cation appears to include allowable subject matter.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to methods of using compounds of “formula II,” in the reply filed on February 25, 2021 is acknowledged.  Claims 1-10 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Election was made without traverse, so the examiner suggests that the withdrawn claims, which are not eligible for rejoin-der, be cancelled.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 11-12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 8,969,557 B2; 9,453,026 B2; 9,944,655 B2; and 10,472,374 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘557 patent claims compounds of formula II (see, e.g., claim 1), and it defines them (see, e.g., the title and abstract) as having the same utility recited in the instant claims, namely, treating liver disease (col. 182, ll. 56-65).  The instant claims are also rejected over the claims of the ‘026 patent (see, e.g., col. 182, ll. 8-18), the ‘655 patent (see, e.g., col. 182, ll. 61-67), and the ‘374 patent (see, e.g., col. 183, ll. 1-6) for substantially the same reasons.  The examiner suggests a terminal disclaimer.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628